Case 1:21-cv-11271-TLL-PTM ECF No. 1-1, PageID.7 Filed 05/27/21 Page 1 of 14




                   EXHIBIT 1
Case 1:21-cv-11271-TLL-PTM ECF No. 1-1, PageID.8 Filed 05/27/21 Page 2 of 14

                                                                          Service of Process
                                                                          Transmittal
                                                                          05/06/2021
                                                                          CT Log Number 539514434
  TO:     Litigation Department
          Federal Express Corporation
          3620 HACKS CROSS RD, 3RD FLOOR, BUILDING B
          MEMPHIS, TN 38125

  RE:     Process Served in Michigan

  FOR:    Federal Express Corporation (Domestic State: DE)




  ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

  TITLE OF ACTION:                 Anthony Trapp, Pltf. vs. Federal Express, Dft.
                                   Name discrepancy noted.
  DOCUMENT(S) SERVED:              Summons, Attachment(s), Complaint, Demand
  COURT/AGENCY:                    10th Judicial District - State of Michigan, MI
                                   Case # 2144300CK
  ON WHOM PROCESS WAS SERVED:      The Corporation Company, Plymouth, MI
  DATE AND HOUR OF SERVICE:        By Certified Mail on 05/06/2021 postmarked on 05/03/2021
  JURISDICTION SERVED :            Michigan
  APPEARANCE OR ANSWER DUE:        Within 21 days after service
  ATTORNEY(S) / SENDER(S):         Victor J. Mastromarco, Jr.
                                   1024 N. Michigan Ave.
                                   Saginaw, MI 48602
                                   989-752-1414
  REMARKS:                         Please note even though the documents are directed to Federal Express, our records
                                   indicate Federal Express Corporation as entity.
  ACTION ITEMS:                    CT has retained the current log, Retain Date: 05/07/2021, Expected Purge Date:
                                   05/12/2021

                                   Image SOP

                                   Email Notification, Litigation Department lydia.langbein@fedex.com

                                   Email Notification, Stacey Stephens stacey.stephens@fedex.com
                                   Email Notification, Cynthia Schwind cynthia.schwind@fedex.com

                                   Email Notification, Kathy Miller khmiller@fedex.com

  REGISTERED AGENT ADDRESS:        The Corporation Company
                                   40600 Ann Arbor Road E
                                   Suite 201
                                   Plymouth, MI 48170
                                   877-564-7529
                                   MajorAccountTeam2@wolterskluwer.com




                                                                          Page 1 of 2 / TD
Case 1:21-cv-11271-TLL-PTM ECF No. 1-1, PageID.9 Filed 05/27/21 Page 3 of 14

                                                                                                      Service of Process
                                                                                                      Transmittal
                                                                                                      05/06/2021
                                                                                                      CT Log Number 539514434
  TO:         Litigation Department
              Federal Express Corporation
              3620 HACKS CROSS RD, 3RD FLOOR, BUILDING B
              MEMPHIS, TN 38125

  RE:         Process Served in Michigan

  FOR:        Federal Express Corporation (Domestic State: DE)




  The information contained in this Transmittal is provided by CT for quick reference only. It does not constitute a legal opinion, and should not otherwise be
  relied on, as to the nature of action, the amount of damages, the answer date, or any other information contained in the included documents. The recipient(s)
  of this form is responsible for reviewing and interpreting the included documents and taking appropriate action, including consulting with its legal and other
  advisors as necessary. CT disclaims all liability for the information contained in this form, including for any omissions or inaccuracies that may be contained
  therein.




                                                                                                      Page 2 of 2 / TD
           Case 1:21-cv-11271-TLL-PTM ECF No. 1-1, PageID.10 Filed 05/27/21 Page 4 of 14




THE MASTROMARCO FIRM
ATTORNEYS AT LAW
1024 N MICHIGAN AVE.
                                                                     LI        •
                                                                               neopost    - 7'-FIRST:CLAS8 MAIL   -

SAGINAW, MI 48602                                                              05/03/2021
                                                                               US POSTAGE     $007.852
                                                                               KUM                 ZIP 48603
                                                                                                041M12251464




                                           THE CORPORATION COMPANY        R
                                           40600 ANN ARBOR RD E STE 201    F-'111/RN
                                           Plymouth, MI 48170
                                                                            R        RECEIPT'
                                                                              EQUESTED
          Case 1:21-cv-11271-TLL-PTM ECF No. 1-1, PageID.11 Filed 05/27/21 Page 5 of 14
                                                                    Original - Court                                        2nd copy - Plaintiff
  Approved, SCAO                                                    1st copy - Defendant                                    3rd copy - Return

         STATE OF MICHIGAN                                                                                                      CASE NO.
                         JUDICIAL DISTRICT
                          JUDICIAL CIRCUIT                             SUMMONS                                 21- 4-1300 -CK
             10th
                         COUNTY PROBATE
Court address                                                                                                                            Court telephone no.
 1 11 S. Michigan Ave., Saginaw, MI 48602                                                                                              (989)790-5540
Plaintiffs name(s), address(es), and telephone no(s).                                   Defendant's name(s), address(es), and telephone no(s).
 ANTHONY TRAPP                                                                          FEDERAL EXPRESS



                                                                                        THE CORPORATION COMPANY
Plaintiffs attorney, bar no., address, and telephone no.                                40600 ANN ARBOR RD E STE 201
                                                                                        PLYMOUTH,MI 48170
 Victor J. Mastromarco, Jr.(P34564)
 Kevin J. Kelly (P74546)
 1024 N. Michigan Ave.
 Saginaw, MI 48602
(989)752-1414
 Instructions: Check the items below that apply to you and provide any required information. Submit this form to the court clerk along with your complaint and,
 if necessary, a case inventory addendum (form MC 21). The summons section will be completed by the court clerk.

 Domestic Relations Case
0There are no pending or resolved cases within the jurisdiction of the family division of the circuit court involving the family or
    family members of the person(s) who are the subject of the complaint.
0There is one or more pending or resolved cases within the jurisdiction of the family division of the circuit court involving
   the family or family members of the person(s) who are the subject of the complaint. Attached is a completed case inventory
 (form MC 21) listing those cases.
El It is unknown if there are pending or resolved cases within the jurisdiction of the family division of the circuit court involving
   the family or family members of the person(s) who are the subject of the complaint.

Civil Case
0This is a business case in which all or part of the action includes a business or commercial dispute under MCL 600.8035.
El MDHHS and a contracted health plan may have a right to recover expenses in this case. I certify that notice and a copy of
    the complaint will be provided to MDHHS and (if applicable) the contracted health plan in accordance with MCL 400.106(4).
0There is no other pending or resolved civil action arising out of the same transaction or occurrence as alleged in the
    complaint.
0A civil action between these parties or other parties arising out of the transaction or occurrence alleged in the complaint has
    been previously filed in 0this court, El                                                                                                  Court, where

    it was given case number                                           and assigned to Judge

    The action 0remains            0is no longer           pending.

Summons section completed by court clerk.                              SUMMONS

NOTICE TO THE DEFENDANT: In the name of the people of the State of Michigan you are notified:
1. You are being sued.
2. YOU HAVE 21 DAYS after receiving this summons and a copy of the complaint to file a written answer with the court and
   serve a copy on the other party or take other lawful action with the court(28 days if you were served by mail or you were
   served outside this state).
3. If you do not answer or take other action within the time allowed, judgment may be entered against you for the relief
   demanded in the complaint.
4. If you require special accommodations to use the court because of a disability or if you require a foreign language interpreter
   to help you fully participate in court proceedings, please contact the co1I immediately t      ke arrangements.
Issue dpte    i                      Expiratign datO                      Court clerk
   q//3/Z/                               WR a 1                                             ti.4244 •
*This summons is invalid unless served on or before its expiration date. This documerVmust be sealed by the         of the court.

MC 01 (6/19)      SUMMONS                                                                  MCR 1.109(D), MCR 2.102(B), MCR 2.103, MCR 2.104, MCR 2.105
         Case 1:21-cv-11271-TLL-PTM ECF No. 1-1, PageID.12 Filed 05/27/21 Page 6 of 14
                                                                                                                 SUMMONS
                                                                                                         ige No 21-
                                                                                                        C,               -CK
                                                    PROOF OF SERVICE
                                                                                  •
TO PROCESS SERVER: You are to serve the summons and complaint not later-than 91 days'fformthe date of filing or the date
of expiration on the order for second summons. You must make andlfile,your return with 'the court clerk. If you are unable to
complete service you must return this original and all copies to the court clerk.

                                      CERTIFICATE / AFFIDAVIT OF SERVICE / NONSERVICE
                 0 OFFICER CERTIFICATE                            OR          D AFFIDAVIT OF PROCESS SERVER
I certify that I am a sheriff, deputy sheriff, bailiff, appointed    Being first duly sworn, I state that I am a legally competent
court officer, or attorney for a party(MCR 2.104[A][2]),             adult, and I am not a party or an officer of a corporate
and that: (notarization not required)                                party(MCR 2.103[A]), and that: (notarization required)

111 I served personally a copy of the summons and complaint,
El I served by registered or certified mail (copy of return receipt attached) a copy of the summons and complaint,

together with
                List all documents served with the summons and complaint
                                                                                                                        on the defendant(s).
Defendant's name                                 Complete address(es) of service                                        Day, date, time




D I have personally attempted to serve the summons and complaint,together with any attachments,on the following defendant(s)
   and have been unable to complete service.
Defendant's name                                 Complete address(es) of service                                        Day, date, time




I declare under the penalties of perjury that this proof of service has been examined by me and that its contents are true to the
best of my information, knowledge, and belief.
Service fee          Miles traveled Fee                                     Signature
                                    1$
Incorrect address fee Miles traveled Fee             TOTAL FEE              Name (type or print)

                                    Is
                                                                            Title

Subscribed and sworn to before me on                                                                                       County, Michigan.
                                              Date
My commission expires:                                         Signature.
                             Date                                           Deputy court clerk/Notary public

Notary public, State of Michigan, County of

                                           ACKNOWLEDGMENT OF SERVICE
I acknowledge that I have received service of the summons and complaint, together with
                                                                                                          Attachments
                                                         on
                                                              Day, date, time

                                                                   on behalf of
Signature
 Case 1:21-cv-11271-TLL-PTM ECF No. 1-1, PageID.13 Filed 05/27/21 Page 7 of 14




                                     STATE OF MICHIGAN

                IN THE CIRCUIT COURT FOR THE COUNTY OF SAGINAW

 ANTHONY TRAPP,

 Plaintiff,                                        Case No. 21- LILISD0 -CK
                                                   Hon.
 V.

  FEDERAL EXPRESS,

 Defendant.

  THE MASTROMARCO FIRM
  VICTOR J. MASTROMARCO,JR.(P34564)
  KEVIN J. KELLY(P74546)
  Attorneys for Plaintiff
  1024 N. Michigan
  Avenue Saginaw,
  Michigan 48602
 (989)752-1414


                   There is no other pending or resolved civil action arising
                      out of the transaction or occurrence alleged in the
                                          complaint.

              PLAINTIFF'S COMPLAINT & DEMAND FOR TRIAL BY JURY


        NOW COMES Plaintiff, ANTHONY TRAPP, by and through its attorneys, THE

 MASTROMARCO FIRM, and hereby complains against Defendant, FEDERAL EXPRESS

(hereinafter FedEx)stating as follows:

                                COMMON ALLEGATIONS




                                              1
      THE MASTROMARCO FIRM 1 1024 N. Michigan Avenuel Saginaw, Michigan 48602 1(989)752-1414
Case 1:21-cv-11271-TLL-PTM ECF No. 1-1, PageID.14 Filed 05/27/21 Page 8 of 14




       1.     That at all that is material hereto Plaintiffis a resident ofthe County of Saginaw,

State of Michigan.

       2.     That at all times material hereto, Federal Express operated a service plant out of

Genesee County, Michigan, which employed the Plaintiff.

       3.     That at all times material hereto, Plaintiff is a member of a protected class

because of his weight then was hired in December 2020 as a truckdriver or delivery driver for

the Defendant Federal Express.

      4.      That in fact, when Plaintiff was hired, he passed all background checks, and

physical requirements for the job, even though weighing at the time 450 pounds.

       5.     That after passing field training Plaintiff was made a Part-time employee as a

Federal Express swing driver.

      6.     That in fact, Plaintiff was meeting all his delivery times, and performing in a

satisfactory to above satisfactory manner, having received no counseling or write ups.

      7.     That everything was going fine for Plaintiff until he requested an

accommodation in the form of an extension for seat belts on his vehicles that he would drive.

      8.     That said extensions are readily available on the market, and are universally

adopted into various trucks, delivery vehicles and cars. As a matter of fact, such extensions

are used many times on trains, buses, and airplanes.

      9.     That at this time the Plaintiff requested the referral, his supervisor indicated and

filled out a form for an accommodation request.

       10.   That said request was turned into Human Resources who then had several

meetings regarding same.

                                            2
     THE MASTROMARCO FIRM 1 1024 N. Michigan Avenue Saginaw, Michigan 48602 1(989)752-1414
 Case 1:21-cv-11271-TLL-PTM ECF No. 1-1, PageID.15 Filed 05/27/21 Page 9 of 14




         11.     That Plaintiff was informed on March 4, 2021 that he was going to be demoted

and that they would not accommodate his extension request.

         12.     That in point of fact, Defendants indicated that "until he lost weight" he would

not be allowed to be a driver any longer.

         13.     That Plaintiff was told that if he had a "change of circumstances" which they

referred to as a drop in weight, they would not continue to employ him as a driver.

        14.      That in point of fact plaintiff was demoted and receives $4 less per hour now

that he has been demoted and is no longer able to drive Federal Express delivery trucks.

        15.      That plaintiffs demotion and cut in pay is an adverse employment action, which

violates the Michigan Elliott Larsen Civil Rights Act otherwise found at MCL 37.2202 et.

seq.

        16.      That defendant's actions due violate the Michigan Elliott Larsen Civil Rights

Act as it relates to "weight."

        17.      The defendant's actions also violate the Michigan Persons with Disabilities Civil

Rights Act, insomuch as they viewed plaintiff as having a "perceived disability" because of

his weight and acted on that when they terminated his position and demoted him.


                      COUNT I WEIGHT DISCRIMINATION IN
               VIOLATION OF THE ELLIOTT-LARSEN CIVIL RIGHTS ACT


        18.      That Plaintiff hereby incorporates by reference the allegations contained in

paragraphs 1 through 17 of his Common Allegations, word for word and paragraph for

paragraph, as if fully restated herein.


                                              3
       THE MASTROMARCO FIRM 1 1024 N. Michigan Avenue Saginaw, Michigan 48602 1(989)752-1414
Case 1:21-cv-11271-TLL-PTM ECF No. 1-1, PageID.16 Filed 05/27/21 Page 10 of 14




       19.     That the Elliott Larsen Civil Rights Act makes it unlawful for an employer to

fail or refuse to hire, discharge, demote, or otherwise discriminate against an individual with

regard to employment, compensation, or a term condition or privilege ofemployment because

of weight. MCL 37.2202. et. seq.

       20.    That at all times material hereto, defendant constituted an quote employer" as

that term is defined by the act. MCL 37.2201 (one).

       21.    That plaintiff is a member of a protected class by virtue of his weight.

       22.    That at all times material hereto, plaintiff was qualified for the position he held.

       23.    That defendant took adverse action against the plaintiff by demoting him, and

reducing his pay by $4 per hour because of his weight.

       24.    That plaintiff suffered an adverse employment action under circumstances that

give rise to an inference of weight discrimination.

       25.    That the plaintiffs job is now being performed by persons who are not in his

protected class.

       26.    That as a direct and proximate result ofDefendant's unlawful actions, Plaintiff has

suffered and will continue to suffer economic damages, including, but not limited to, lost wages,

back pay, front pay, raises, bonuses, health, dental, vision, and/or life insurance benefits, short-

term and long-term disability benefits, pension and/or retirement benefits, investment

opportunities, employer contributions, and any other compensation and fringe benefits provided

by Defendant along with an additional amount to offset any negative tax consequences incurred

as a result of recovery.



                                          4
     THE MASTROMARCO FIRM 1024 N. Michigan Avenue I Saginaw, Michigan 486021(989)752-1414
 Case 1:21-cv-11271-TLL-PTM ECF No. 1-1, PageID.17 Filed 05/27/21 Page 11 of 14




        27.    That as a direct and proximate result ofDefendant's unlawful actions, Plaintiff has

 suffered and will continue to suffer from non-economic damages, including, but not limited to,

 emotional distress, mental anguish, shock, fright, humiliation, embarrassment, nervousness,

 anxiety, depression, disruption of lifestyle, and denial of social pleasures.

        28.    That Plaintiff hereby claims the costs of this litigation, including reasonable

 attorney fees and witness fees, pursuant to MCL 37.2801(3) and MCL 37.2802.

        WHEREFORE, Plaintiff respectfully requests that this Honorable Court enter

judgment in his favor in an amount in excess of TWENTY-FIVE THOUSAND DOLLARS

($25,000.00)in addition to costs, interest, and attorney fees along with any and all legal and/or

equitable relief this Court deems just.


                    COUNT II VIOLATION OF THE MICHIGAN
                 PERSONS WITH DISABILITIES CIVIL RIGHTS ACT


       29.     That Plaintiff hereby incorporates by reference the allegations contained in
paragraphs 1 through 17 of his Common Allegations, and 18 through 28 word for word and
paragraph for paragraph, as if fully restated herein.
       30.     That the Michigan Persons with Disabilities Civil Rights Act declares that the
opportunity to obtain employment without discrimination because of a disability a civil right.
MCL § 37.1102(1).
       31.     That at all times material hereto, Plaintiff was "regarded as" a person with a
medical condition or disability as set forth in the Act. MCL § 37.1103 et. Seq.
       32.     That at all times material hereto, Defendants did view Plaintiff and regarded
Plaintiff as having a "medical condition that substantially limited one or more major life
activities," even though it was not related to Plaintiff's ability to perform the duties ofthe job.
       33.     That at all times material hereto, with or without accommodation, Plaintiffs
disability did not prevent Plaintiff of performing the duties of his position.
                                              5
      THE MASTROMARCO FIRM 1 1024 N. Michigan Avenuel Saginaw, Michigan 486021(989)752-1414
Case 1:21-cv-11271-TLL-PTM ECF No. 1-1, PageID.18 Filed 05/27/21 Page 12 of 14




       34.     That furthermore, Defendants refused to allow Plaintiff to use of an extension
seatbelt.
       35.     That said action on the part of the Defendants are motivated by a "perceived
disability."
      36.      That the Persons with Disabilities Civil Rights Act prohibits an employer from
 discharging or otherwise discriminating against an individual with respect to compensation
 or the terms, conditions, or privileges of employment, because of a disability that is
 unrelated to the individual's ability to perform the duties of a particular job. MCL
 §37.1202(1)(b).
       37.     That Defendant discriminated against Plaintiff by demoting him and cutting
 his pay and otherwise discriminating against him on the basis of his weight.
       38.     That any of defendant's reasons for demoting plaintiff and cutting his club pay,
are wholly pretextual in nature.
       39.      That Defendant's actions constitute disability discrimination in violation of
 the Michigan Persons with Disabilities Civil Rights Act.
       40.     That as a direct and proximate result ofDefendant's unlawful actions,Plaintiff
 has suffered and will continue to suffer severe economic damages, including but not
 limited to, lost wages, back pay, front pay, raises, bonuses, promotions, health, dental,
 vision and/or life insurance benefits, investment, pension and/or retirement benefits, and
 any and all other compensation and fringe benefits lost to Plaintiff along with an additional
 sum to offset any negative tax consequences of any recovery for the same.

      41.      That as a direct and proximate result ofDefendant's unlawful actions, Plaintiff
 has suffered and will continue to suffer severe noneconomic damages, including but not
 limited to, emotional distress, mental anguish, shock, fright, humiliation, embarrassment,
 nervousness, depression, anxiety, disruption of lifestyle, and denial of social pleasures.

      42.      That Plaintiff hereby makes a claim for reasonable attorney fees pursuant to
 MCL § 37.1606.


        WHEREFORE, Plaintiff respectfully requests that this Honorable Court enter
                                            6
     THE MASTROMARCO FIRM 1 1024 N. Michigan Avenue Saginaw, Michigan 48602 1(989) 752-1414
Case 1:21-cv-11271-TLL-PTM ECF No. 1-1, PageID.19 Filed 05/27/21 Page 13 of 14




 judgment in his favor in an amount in excess of SEVENTY-FIVE THOUSAND
 DOLLARS ($75,000.00) in addition to costs, interest, and attorney,fees along with any
 and all legal and/or equitable relief this Court deems just.



                                           Respectfully submitted,
                                           THE MASTROMARCO FIRM


Dated: April 5, 2021                By:    Is/Victor J. Mastromarco Jr.
                                           VICTOR J. MASTROMARCO,JR.
                                          (P34564) KEVIN J. KELLY(P74546)
                                           Attorneys for Plaintiff
                                           1024 N. Michigan
                                           Avenue Saginaw,
                                           Michigan 48602
                                          (989)752-1414




                                           7
    THE MASTROMARCO FIRM 1 1024 N. Michigan Avenue Saginaw, Michigan 48602 1(989)752-1414
Case 1:21-cv-11271-TLL-PTM ECF No. 1-1, PageID.20 Filed 05/27/21 Page 14 of 14




                                    STATE OF MICHIGAN

              IN THE CIRCUIT COURT FOR THE COUNTY OF SAGINAW

ANTHONY TRAPP,

Plaintiff,                                         Case No. 21- 1-i14300 -CK
                                                   Hon.
V.

 FEDERAL EXPRESS,

Defendant.

 THE MASTROMARCO FIRM
 VICTOR J. MASTROMARCO,JR.(P34564)
 KEVIN J. KELLY(P74546)
 Attorneys for Plaintiff
 1024 N. Michigan
 Avenue Saginaw,
 Michigan 48602
(989)752-1414


                             DEMAND FOR TRIAL BY JURY

       NOW COMES Plaintiff, ANTHONY TRAPP, by and through his attorneys, THE

MASTROMARCO FIRM, and hereby demands a trial by jury on all of the above issues,

unless otherwise expressly waived.



                                           THE MASTg_OMA-Re0--FIRIC/1   --
Dated: April 5, 2021                       By:
                                           VictOr J. Mastromarco, Jr.(P34564)
                                           Attorneys for Plaintiff
                                           1024 N. Michigan Avenue
                                           Saginaw, Michigan 486021




                                            8
     THE MASTROMARCO FIRM 1 1024 N. Michigan Avenue 1 Saginaw, Michigan 48602 1(989)752-1414
